                   Case 21-10917   Doc 3   Filed 06/09/21     Page 1 of 8




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                             )
In re:                                       )   Chapter 11
                                             )
ALEX AND ANI, LLC,                           )   Case No. 21-10918 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
In re:                                       )   Chapter 11
                                             )
A AND A SHAREHOLDING CO., LLC,               )   Case No. 21-10917 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
In re:                                       )   Chapter 11
                                             )
ALEX AND ANI INTERNATIONAL, LLC,             )   Case No. 21-10919 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
                                             )
In re:                                       )   Chapter 11
                                             )
ALEX AND ANI RETAIL, LLC,                    )   Case No. 21-10920 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )




PHIL1 9467663v.3
                   Case 21-10917   Doc 3   Filed 06/09/21       Page 2 of 8




In re:                                         )   Chapter 11
                                               )
ALEX AND ANI ASSEMBLY, LLC,                    )   Case No. 21-10921 (___)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   Chapter 11
                                               )
ALEX AND ANI CALIFORNIA, LLC,                  )   Case No. 21-10922 (___)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   Chapter 11
                                               )
ALEX AND ANI CANADA, LLC,                      )   Case No. 21-10923 (___)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   Chapter 11
                                               )
ALEX AND ANI PUERTO RICO, LLC,                 )   Case No. 21-10924 (___)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
                                               )
In re:                                         )   Chapter 11
                                               )
ALEX AND ANI SOUTH SEAS, LLC,                  )   Case No. 21-10925 (___)
                                               )
                      Debtor.                  )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )


                                           2

PHIL1 9467663v.3
                     Case 21-10917           Doc 3      Filed 06/09/21        Page 3 of 8




                     DEBTORS’ MOTION FOR ENTRY OF AN ORDER
             (I) DIRECTING JOINT ADMINISTRATION OF THEIR RELATED
               CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF


         Alex and Ani, LLC and its debtor affiliates, as debtors and debtors in possession in the

above-captioned chapter 11 cases (collectively, the “Debtors”),1 respectfully state the following

in support of this motion.

                                               Relief Requested

         1. The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”): (a) directing procedural consolidation and joint administration of their

related chapter 11 cases; and (b) granting related relief. Specifically, the Debtors request that the

Court maintain one file and one docket for all of these chapter 11 cases under the case of Alex

and Ani, LLC, and that these chapter 11 cases be administered under the following caption:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
ALEX AND ANI, LLC, et al.,1                                  ) Case No. 21-10918 (___)
                                                             )
                                   Debtors.                  ) (Jointly Administered)
                                                             )

1   The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’
    respective federal tax identification numbers, are as follows: Alex and Ani, LLC (8360); A
    and A Shareholding, Co., LLC (7939); Alex and Ani International, LLC (2247); Alex and
    Ani Retail, LLC (1227); Alex and Ani Assembly, LLC (3215); Alex and Ani California,
    LLC (6368); Alex and Ani Canada, LLC (3317); Alex and Ani Puerto Rico, LLC (1477); and


1   A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this
    motion and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Robert Trabucco,
    Chief Restructuring Officer of Alex and Ani, LLC, in Support of Debtors’ Chapter 11 Petitions and First Day
    Motions (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief
    filed under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),
    on June 9, 2021 (the Petition Date”).

                                                         3

PHIL1 9467663v.3
                      Case 21-10917       Doc 3   Filed 06/09/21   Page 4 of 8




    Alex and Ani South Seas, LLC (8592). The Debtors’ headquarters and mailing address is: 10
    Briggs Drive East Greenwich, RI 02818.

        2. The Debtors further request that the Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

        3. Additionally, the Debtors request that an entry be made on the docket of each of the

Debtors’ chapter 11 cases, other than on the docket of the case of Alex and Ani, LLC that is

substantially similar to the following:

                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                   Local Rules of Bankruptcy Practice and Procedure of the United
                   States Bankruptcy Court for the District of Delaware directing
                   joint administration of the chapter 11 cases of: Alex and Ani,
                   LLC; A and A Shareholding, Co., LLC; Alex and Ani
                   International, LLC; Alex and Ani Retail, LLC; Alex and Ani
                   Assembly, LLC; Alex and Ani California, LLC; Alex and Ani
                   Canada, LLC; Alex and Ani Puerto Rico, LLC; and Alex and Ani
                   South Seas, LLC. All further pleadings and other papers shall be
                   filed in and all further docket entries shall be made in Case
                   No. 21-10918 (___).

                                       Jurisdiction and Venue

        4. The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties,



                                                  4

PHIL1 9467663v.3
                     Case 21-10917     Doc 3      Filed 06/09/21   Page 5 of 8




cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

        5. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        6. The bases for the relief requested herein are sections 105(a) and 342 of the

Bankruptcy Code, Bankruptcy Rule 1015(b), and Local Rules 1015-1 and 9013-1(m).

                                             Background

        7.         Information about the Debtors’ business and the events leading to the

commencement of these chapter 11 cases can be found in the First Day Declaration, which is

incorporated herein by reference.

                                            Basis for Relief

        8. Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” The nine Debtor entities that commenced chapter 11

cases are “affiliates” as that term is defined in section 101(2) of the Bankruptcy Code.

Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the relief

requested herein.

        9. Further, Local Rule 1015-1 provides additional authority for the Court to order joint

administration of these chapter 11 cases:

        An order of joint administration may be entered, without notice and an
        opportunity for hearing, upon the filing of a motion for joint administration
        pursuant to Fed. R. Bankr. P. 1015, supported by an affidavit, declaration, or
        verification, which establishes that the joint administration of two or more cases
        pending in the Court under title 11 is warranted and will ease the administrative
        burden for the Court and the parties. An order of joint administration entered in
        accordance with this Local Rule may be reconsidered upon motion of any party in
        interest at any time. An order of joint administration under this Local Rule is for
        procedural purposes only and shall not cause a “substantive” consolidation of the
        respective debtors’ estates.
                                                  5

PHIL1 9467663v.3
                     Case 21-10917          Doc 3      Filed 06/09/21        Page 6 of 8




        10. Joint administration is generally non-controversial, and courts in this district routinely

order joint administration in cases with multiple related debtors. See, e.g., In re Highpoint

Resources Corp., No. 21-10565 (CSS) (Bankr. D. Del. March 16, 2021) (directing joint

administration of a chapter 11 case); In re Extraction Oil and Gas, Inc., No. 20-10548 (CSS)

(Bankr. D. Del. July 16, 2020) (same); In re APC Automotive Technologies Intermediate

Holdings, LLC, No. 20-11466 (CSS) (Bankr. D. Del. June 3, 2020) (same); In re Akorn, Inc., No.

20-11177 (KBO) (Bankr. D. Del. May 20, 2020) (same); In re Longview Power, LLC, et al., No.

20-10951 (BLS) (Bankr. D. Del. Apr. 15, 2020) (same); In re Bluestem Brands, Inc., No. 20-

10566 (MFW) (Bankr. D. Del Mar. 10, 2020) (same).2

        11. Joint administration of these chapter 11 cases will provide significant administrative

convenience without harming the substantive rights of any party in interest. The Debtors operate

as an integrated business with common ownership and control. The Debtors also share financial

and operational systems. As a result, many of the motions, hearings, and orders in these chapter

11 cases will affect each and every Debtor entity. Joint administration will reduce fees and costs

by avoiding duplicative filings and objections. Joint administration will also allow the United

States Trustee for the District of Delaware and all parties in interest to monitor these chapter 11

cases with greater ease and efficiency.

        12. Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of



2   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                        6

PHIL1 9467663v.3
                    Case 21-10917       Doc 3     Filed 06/09/21     Page 7 of 8




these chapter 11 cases. Accordingly, the Debtors submit that joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                                Notice

         13. The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee

for the District of Delaware; (b) the holders of the 30 largest unsecured claims against the

Debtors on a consolidated basis; (c) all parties asserting liens against the Debtors’ assets;     (d)

the United States Attorney’s Office for the District of Delaware; (e) the Internal Revenue

Service; (f) the United States Securities and Exchange Commission; (g) the state attorneys

general for all states in which the Debtors conduct business or have conducted business; and

(h) any party that requests service pursuant to Bankruptcy Rule 2002. As the Motion is seeking

“first day” relief, within two business days after the hearing on the Motion, the Debtors will

serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m)(iv). The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given.

                                         No Prior Request

         14. No prior request for the relief sought in this motion has been made to this or any other

court.

         WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.




                                                  7

PHIL1 9467663v.3
                   Case 21-10917     Doc 3    Filed 06/09/21   Page 8 of 8




Dated: June 9, 2021                /s/ Michael W. Yurkewicz
Wilmington, Delaware               KLEHR HARRISON HARVEY BRANZBURG LLP
                                   Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   Sally E. Veghte (DE Bar No. 4762)
                                   919 North Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone:    (302) 426-1189
                                   Facsimile:    (302) 426-9193
                                   Email:        dpacitti@klehr.com;
                                                 myurkewicz@klehr.com;
                                                 sveghte@klehr.com
                                   - and -
                                   Morton R. Branzburg (pro hac vice pending)
                                   1835 Market Street, Suite 1400
                                   Philadelphia, Pennsylvania 19103
                                   Telephone:     (215) 569-3007
                                   Facsimile:     (215) 568-6603
                                   Email:         mbranzburg@klehr.com
                                   - and -
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   Joshua A. Sussberg, P.C. (pro hac vice pending)
                                   Allyson B. Smith (pro hac vice pending)
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 446-4800
                                   Facsimile:    (212) 446-4900
                                   Email:        joshua.sussberg@kirkland.com
                                                 allyson.smith@kirkland.com
                                   - and -
                                   Alexandra Schwarzman (pro hac vice pending)
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200
                                   Email:         alexandra.schwarzman@kirkland.com

                                   Proposed Co-Counsel to the Debtors and Debtors in Possession


                                              8

PHIL1 9467663v.3
